
	
		I
		111th CONGRESS
		2d Session
		H. R. 5306
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mrs. Emerson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require
		  employers to sign a statement on their income tax returns that they do not
		  knowingly employ individuals in the United States who are not authorized to be
		  employed in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Legal Employment Certification Act of
			 2010.
		2.Employers
			 required to certify under penalties of perjury that they do not knowingly
			 employ individuals in the United States who are not authorized to be employed
			 in the United States
			(a)In
			 generalSection 6061 of the
			 Internal Revenue Code of 1986 (relating to signing of returns and other
			 documents) is amended by adding at the end the following new subsection:
				
					(c)Certification
				that employer does not knowingly employ individuals in the united states who
				are not authorized To be employed in the united states
						(1)In
				generalEvery employer
				required to file a return under chapter 1 shall sign a statement, under
				penalties of perjury, that the employer did not knowingly employ anyone in the
				United States during the taxable year who is not authorized in accordance with
				Federal law to be employed in the United States. Such statement shall be signed
				by a person authorized to sign the return.
						(2)Statement on
				returnThe Secretary shall modify the return of tax imposed by
				chapter 1 to include the statement under paragraph (1) immediately below the
				taxpayer’s signature attesting that the return is true, correct, and
				complete.
						(3)Failure to sign
				statementA failure to sign the statement under paragraph (1)
				shall be treated as a failure to sign the
				return.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to returns
			 the due date for which (without extensions) is after December 31, 2011.
			
